number release date id office uilc cca-931344-08 ------------ 4081-dollar_figure from -------------------- sent to --------------- cc subject re fuel mix -------- the taxpayer is blending dyed diesel and chicken parts if the resulting fuel is diesel_fuel any liquid that without further processing or blending is suitable for use as a fuel in a diesel-powered highway vehicle or train then they should register as a blender because they are producing blended taxable_fuel use mechanical injection because don't meet the rule_of notice and pay lust on the increased volume they are not entitled to a credit if the resulting fuel is not diesel_fuel either because the chicken parts wouldn't work with the diesel-powered highway vehicle engine or the resulting fuel meets one of the definitions of excluded_liquid then they don't need to do any of the above hope this answers your question thanks --------
